Citation Nr: 0721088	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral knee 
disability, to include as secondary to service-connected left 
hip tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
Veteran


ATTORNEY FOR THE BOARD

R. Williams, Legal Intern


INTRODUCTION

The veteran had active military service from October 1980 to 
February 1983 with 3 months and 6 days prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied service connection for bilateral knee 
patellofemoral syndrome.  In September 2006, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of the hearing is of 
record.

The veteran's original claim on appeal included the issue of 
entitlement to service connection for bilateral hearing loss.  
However, the veteran withdrew this issue from her appeal in a 
written statement received by the RO in May 2005.  
Consequently, this matter is no longer a subject for current 
appellate consideration.  38 C.F.R. § 20.204.  

After the case was submitted to the Board, the veteran 
submitted additional evidence that has not been considered by 
the RO, regarding current treatment for the right knee.  As a 
current bilateral knee disability already has been shown in 
the medical records that the RO already has reviewed, this 
new evidence is considered duplicative of the information of 
record and without bearing on the decision on appeal.  
Therefore, a remand pursuant to 38 C.F.R. § 20.1304(c) is not 
necessary.


FINDINGS OF FACT

A bilateral knee disability was not shown in service or many 
years thereafter; and the competent medical evidence of 
record does not relate the current bilateral knee disability 
to service or the service-connected left hip disability. 



CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active service, directly or presumptively, nor is it 
proximately due to or caused by a service-connected 
disability. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004. In March 2006, the RO provided 
notice of the laws regarding the assignment of a disability 
rating and an effective date.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in her possession that pertains to the 
claim.  

While the March 2006 notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a June 2006 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the disability, and afforded the veteran the opportunity to 
give testimony before the Board.  The veteran, through her 
representative, contends that the most recent October 2005 VA 
medical report is insufficient because it does not accurately 
represent the extent to which her left hip affects her knees.  
On review of the report, however, the reporting physician 
indicated a review of the file to determine whether the hip 
disability had caused the bilateral knee disability, and 
based the medical opinion on all evidence of record.  
Therefore, the medical opinion is considered adequate for VA 
purposes.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time. 

Service Connection

The veteran seeks service connection for a bilateral knee 
disability, as secondary to her left hip tendonitis.  She 
essentially contends that her left hip disability has caused 
her to limp on an ongoing basis, which in turn has caused her 
bilateral knee disability.  Her ex-husband submitted a 
statement in support of her claim, indicating that he has 
observed her having ongoing problems with her knees and hip 
since service. 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  A disability, which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation. Allen v.  Brown, 7 Vet. 
App. 439 (1995).  The term "disability" refers to 
impairment of earning capacity, and the definition mandates 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service- connected condition, 
shall be compensated.

VA regulation, 38 C.F.R. § 3.310, which governs claims for 
secondary service connection, was recently amended.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision. 71 Fed. Reg. 52, 744 (Sept 
7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record reflects that the veteran was granted service 
connection for left hip tendonitis in June 2004.  The record 
also shows a current bilateral knee disability.  VA medical 
records dated from January 2003 to October 2005 show findings 
of mild spurring and diagnoses of Degenerative Joint Disease 
(DJD) and patellofemoral syndrome of the right and left knee.  
The determinative issue, thus, is whether these are related.

An October 2005 VA examination report reflects that the 
examiner had reviewed the claims file and noted that the 
veteran had previously been seen for knee pain and diagnosed 
with early degenerative arthritis of the knees, right worse 
than the left.  X-rays reportedly showed symmetrical DJD 
changes.  The examiner noted that the pain had a gradual 
bilateral onset with the right knee subjectively worse than 
the left.  No abnormal gait was noted in the history or on 
examination.  The examiner thus found that there was no 
significant limp associated with the left hip tendonitis.  He 
further asserted that hip tendonitis is typically a self-
limited condition and may be associated with additional joint 
pathology in an asymmetrical presentation, if there is a 
significant change in the gait on an ongoing basis; there was 
none in this particular case.  The examiner indicated that 
the symptoms were more on one side, which is not uncommon 
with DJD and would thus support that the DJD was an aging 
change not related to trauma.  The examiner thus found that 
it was more likely than not, that the veteran's right knee 
and left knee disabilities were not caused or aggravated by 
left hip tendonitis

An August 2004 nurse practitioner also found that the 
bilateral patellofemoral syndrome was not secondary to the 
service connected left hip tendonitis, however, no supporting 
rationale was given.

In this case, the unfavorable evidence outweighs the 
favorable.  The veteran and her ex-husband are competent to 
testify as to her limp, and there is no reason shown to doubt 
their credibility.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, as laymen without appropriate medical 
training and expertise, neither the appellant nor her ex-
husband is competent to render a probative opinion on a 
medical matter, such as whether her knee disabilities are 
related to her left hip tendonitis.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. 
App. 183,186. (1997).  As such, the probative value of their 
assertions in this regard is outweighed by the probative 
value of the VA physician, who found no relationship between 
the bilateral knee disability and the service-connected left 
hip disability.  A competent medical expert makes this 
determination and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

While the veteran has primarily sought entitlement to service 
connection on a secondary basis, service connection on a 
direct basis also is not warranted.  There is no competent 
evidence of record indicating that the veteran's bilateral 
knee disability had its onset in service or is in any way 
related to active service.  According to the service medical 
records, the veteran complained of and was evaluated and 
treated for left hip pain, but no evidence of knee pain was 
noted during service.  Although there was one mention in 
December 1980 of an objective finding of limp in her left leg 
following a Penicillin injection to her left hip, a January 
1983 separation examination report shows a normal clinical 
evaluation of her lower extremities.  Furthermore, the first 
diagnosis of degenerative arthritis is in November 2003, 
which is 20 years after discharge.  Thus, service connection 
is not warranted on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.

The preponderance of the evidence is against the service 
connection claim for a bilateral knee disability, to include 
as secondary to left hip tendonitis; there is no doubt to be 
resolved; and service connection is not warranted. Gilbert  
v. Derwinski, 1 Vet. App. at 57-58. 


ORDER

Service connection for bilateral knee disability, to include 
as secondary to service-connected left hip tendonitis is 
denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


